            Case 5:20-cv-02719-JMG Document 17 Filed 12/08/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LORAINE MARIE SHERMOT,                      :
    Plaintiff,                              :
                                            :
       v.                                   :       CIVIL ACTION NO. 20-CV-2719
                                            :
JAMES M. BUCCI, et al.,                     :
    Defendants.                             :

                                            ORDER

       AND NOW, this 8th day of December, 2020, upon consideration of Plaintiff Loraine

Marie Shermot’s Amended Complaint (ECF No. 14) and Exhibits (ECF No. 15), it is

ORDERED that:

       1.       The Court’s October 27, 2020 Order dismissing this case (ECF No. 13) is

VACATED.

       2.       The Clerk of Court shall REOPEN this case and shall AMEND the docket to

reflect the caption of the Amended Complaint, which names the following Defendants: (a) Gary

Champlin, Ph.D.; (b) Susan Fralick-Ball, Psy. D.; and (c) The ARC Alliance.

       3.       The Amended Complaint is DISMISSED for the reasons stated in the Court’s

Memorandum as follows:

                a. Claims barred by the Rooker-Feldman doctrine are DISMISSED WITHOUT

                   PRJEUDICE for lack of subject matter jurisdiction;

                b. Shermot’s claims on behalf of her brother are DISMISSED WITHOUT

                   PREJUDICE;

                c. Shermot’s remaining § 1983 claims are DISMISSED WITH PREJUDICE;

                   and
     Case 5:20-cv-02719-JMG Document 17 Filed 12/08/20 Page 2 of 2




         d. Any state law claims are DISMISSED WITHOUT PRJEUDICE for lack of

            subject matter jurisdiction.

4.       The Clerk of Court shall CLOSE this case.

                                       BY THE COURT:


                                       /s/ John M. Gallagher
                                       JOHN M. GALLAGHER, J.
